Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  144979(41)                                                                                                         Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                   SC: 144979
  v                                                                COA: 302293
                                                                   Jackson CC: 09-005862-FC
  DEVON DECARLOS GLENN, JR.,
             Defendant-Appellee.
  ____________________________________


        On order of the Chief Justice, the motion by defendant-appellee for extension to
  September 24, 2012 of the time for filing his brief is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2012                     _________________________________________
                                                                              Clerk